DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 6,405,424 B1) in view of Clay (3,895,735).
Regarding claim 1, as seen in figs 2-3, Ferguson (‘424) discloses an alignment tool (fig2, abstract) aligning a bore 5 (col.3 lines49-51; of an element 3) extending through a first structural member 3 (col.3 lines49-51) with a bore 5 (col.3 lines49-51; of an element 4) extending through a second structural member 4 (col.3 lines49-51), the alignment tool comprising: 
a first shaft portion 11 (col.3 line60; fig2) defining a first axis (col.3 line61, “a first longitudinal axis”), a first diameter (fig2) and a first surface (an external peripheral surface of the first shaft portion 11, fig2), 
a second shaft portion 12 (col.3 lines64-65) defining a second axis (col.3 line66, “a second longitudinal axis”), a second diameter (fig2) and a second surface (an external peripheral surface of the second shaft portion 12, fig2), the second shaft portion 12 being arranged adjacent to the first shaft portion 11 along a direction defined by the first axis (fig2), the 
a first bushing 10B (col.4 line27) arranged along the first shaft portion 11 and covering at least a portion of the first surface (col.4 lines24-25), and 
a second bushing 10C (col.4 lines28-29) carried by and arranged along the second shaft portion 12 (fig4) and covering at least a portion of the second surface (fig4).
Ferguson does not explicitly disclose wherein a portion of the second surface forms a continuation of a portion of the first surface and wherein mutual rotational movements are allowed between the first shaft portion 11 and the first bushing 10B and between the second shaft portion 12 and the second bushing 10C. However, as seen in fig 4, the first and second bushings 10B,10C are sleeves covering around the first and second shafts 11,12 respectively (col.4 lines27-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second shaft portions and the first and second bushings (which are sleeves positioned around the first and second shaft portions, respectively) to have mutual rotational movements therebetween.
As seen in figs 2-3, Clay (‘735) teaches a use of an alignment tool 12 (col.2 lines1,66-67) comprising a first shaft portion 27a (col.3 lines38, 49-50) defining a first diameter (an outer diameter; figs2-3) and a first surface (an external peripheral surface of the first shaft portion 27a, fig2), a second shaft portion 27c (col.3 line43, figs2-3) defining a second diameter (an outer diameter; figs2-3) and a second surface (an external peripheral surface of the second shaft portion 27c, fig2), the second diameter being smaller than the first diameter (figs2-3), and a portion of the second surface forming a continuation of a portion of the first surface (figs2-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson to have a portion of the second surface forming a continuous of a portion of the first surface, as taught by Clay, for the purpose of easily inserting and lining one side of the alignment tool with bores of structural members when one side of bores of the structural members are first lined up (fig2).
Regarding claim 2, the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches wherein at least one of the first bushing 10B and the second bushing 10C has a cylindrical shape (figs4-5, col.4 lines26-29). 
Regarding claim 3, the combination of Ferguson and Clay teaches the alignment tool according to claim 2. Ferguson further teaches wherein the first bushing 10B has a diameter which is larger than a diameter of the second bushing 10C (fig4).
Regarding claim 4, the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches further comprising a tool engaging portion 16 (col.4 lines16-18) arranged to engage a tool for rotating the alignment tool about the first axis (col.4 lines16-20).
Regarding claim 5, the combination of Ferguson and Clay teaches the alignment tool according to claim 4. Ferguson further teaches wherein the tool engaging portion 16 is or forms part of a head part of the alignment tool (figs2-4).
Regarding claim 6, the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches wherein the second shaft portion 12 has a tapered shape (figs2-3) along a direction defined by the second axis and in a region arranged opposite to the portion of the second surface which forms an extension of the portion of the first surface (figs2-3).
Regarding claim 7
Regarding claim 10, the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches wherein at least one of the first bushing 10B and the second bushing 10C comprises an inner surface facing a respective at least one of the first shaft portion 11 and the second shaft portion 12, the inner surface being composed of a copper-lead ally, a plastic, a babbitt alloy or a bronze alloy (col.4 lines27-29, “bronze sleeve”) and configured to operate as a journal bearing (when the mutual rotational movements are allowed between the first shaft portion 11 and the first bushing 10B and between the second shaft portion 12 and the second bushing 10C, against the first and second surfaces of the first and second shaft portions 11,12, fig4).
Regarding claim 12, the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches wherein the second bushing 10C includes an opening (a through hole where the second shaft portion 12 passes through; fig4) having a diameter that corresponds to the second diameter of the second shaft portion 12 (fig4).
Regarding claim 13. Ferguson further teaches the combination of Ferguson and Clay teaches the alignment tool according to claim 1, wherein the second bushing 10C is sized such that a gap is formed between an outer surface of the second bushing 10C and a peripheral wall of the bore extending through the second structural member 4 for at least a portion of the peripheral wall (fig5, col.4 lines1-2). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ferguson (US 6,405,424 A1) and Clay (3,895,735) in further view of Scheibel et al (US 2016/0091294 A1).
Regarding claim 11, the combination of Ferguson and Clay teaches the alignment tool according to claim 1. Ferguson further teaches wherein at least one of the first shaft portion 11 and the second shaft portion 12 comprises an outer surface (the first surface and the second surface define the outer surface) facing a respective at least one of the first bushing 10B and the second bushing 10C .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-7, 10, 12-13 under et U.S.C. 103 over Ferguson (US 6,405,424 B1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ferguson (US 6,405,424 B1) in view of Clay (3,895,735).
Regarding Applicant’s argument about the dimensions of the first and second diameters and the distance between the offset axes, the Office notes that Ferguson discloses that such dimensions are exemplary dimensions (col.4 lines34-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bullock (643,081) teaches a similar alignment tool having first and second shaft portions (fig3).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723